DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 10 is objected to because of the following informalities:  at line 3, the claim recites “the FADEC” but should recite --a FADEC--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims each recite one limitation preceded by the term “optionally.”  It is not clear if the claim is intended to include the following limitation within its scope.  Because the scope of the claims cannot be determined, the claims are indefinite. 
Claims not specifically addressed above are rejected based upon their dependency from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-4 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,955,269 to Kendig et al.
Regarding independent claim 1, Kendig teaches a system for monitoring propeller health (col. 5, ll. 38-40) comprising: a processing unit (28) having a processor which is programmed to apply a plurality of algorithms to inputted aircraft parameter data (“formulas” col. 3, ll. 44-48); a plurality of data inputs for inputting aircraft parameter data into the algorithms (from sensors 23), wherein the processor is configured to apply the algorithms to the aircraft parameter data to determine at least the fatigue life consumption of one or more critical components of a propeller (col. 3, ll. 44-48); and an output device which is able to output an indication of the determined fatigue life consumption to an observer (messages 32).
Regarding dependent claims 2, 3, and 4, Kendig teaches the system of claim 1 (see above), wherein:
wherein the algorithms are empirically derived algorithms (col. 2, ll. 55-61) (claim 2),
wherein the fatigue life consumption is determined based on actual aircraft usage (based upon data from sensors 23) (claim 3),
wherein the system comprises a propeller (col. 5, ll. 38-40) (claim 4).
Regarding independent claim 13, Kendig teaches a method of monitoring propeller health comprising: inputting aircraft parameter data into a plurality of algorithms (from sensors 23 to “formulas” col. 3, ll. 44-48); determining, by a processor of a processing unit (28), at least the fatigue life consumption of one or more critical components of a propeller using the plurality of algorithms based on the aircraft parameter data (col. 3, ll. 44-48); and outputting an indication of the determined fatigue life consumption to an observer (messages 32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,955,269 to Kendig et al in view of US 4,524,620 to Wright et al.
Regarding claim 5, Kendig teaches the system of claim 1 (see above), but fails to teach that the output device comprises a visual display in a cockpit of an aircraft.
Wright teaches a system for monitoring the fatigue life of a helicopter blade, including an output device comprising a visual display in a cockpit of an aircraft (col. 8, ll. 24-31, col. 3, ll. 2-7).
Wright also teaches that alerting aircraft crew of the remaining life for a rotor blade allows for using the blade for substantially all of its useful life without fear of unexpected failure (col. 3, ll. 8-22).  Because Kendig also teaches a fatigue life monitoring system which monitors a propeller (also a type of rotor blade), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kendig by sending messages to a cockpit of the aircraft as taught by Wright in order to allow for using the blade for substantially all of its useful life without fear of unexpected failure (Wright col. 3, ll. 8-22).
Regarding claims 6-8 and 14-16, Kendig as modified by Wright teaches the system of claim 5 and method of claim 13 (see above), wherein:
wherein the fatigue life consumption is displayed as a percentage of an approved fatigue life figure (col. 8, ll. 24-31) (claim 6),
wherein an alert for maintenance is triggered if the propeller loading exceeds a predetermined value (“sever overstress” col. 8, ll. 24-31) (claim 7),
the predetermined threshold is the propeller loading is a value that is in the range of 80% to 99% of a maximum propeller loading figure, or is a value at or exceeds 100% of a maximum propeller loading figure (“sever overstress” col. 8, ll. 24-31) (claim 8),
wherein the method further comprises the step of outputting the indication of the determined fatigue life consumption to an observer as a percentage of an approved fatigue life figure (col. 8, ll. 24-31)  (claim 14),
wherein the method further comprises the step of comparing the fatigue life consumption to a predetermined threshold (the threshold being 100% usage, the actual usage being compared thereto in order to arrive at a percentage, col. 8, ll. 24-31) (claim 15),
wherein the method further comprises the step of triggering an alert for maintenance (the term “for maintenance” here being interpreted as an intended outcome of the alert) if the fatigue life consumption reaches a pre-determined threshold (col. 8, ll. 24-31) (claim 16).


Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,955,269 to Kendig et al in view of US 2017/0315020 to Seminel.
Regarding claim 9, Kendig teaches the system of claim 1 (see above), but fails to teach that wherein the processing unit is within a Full Authority Digital Engine Control (FADEC), or wherein the aircraft parameter data is supplied by the FADEC.
Seminel teaches a propeller blade monitoring system (abstract) wherein a processing unit is within a Full Authority Digital Engine Control (FADEC), and wherein the aircraft parameter data is supplied by the FADEC (para. 40, 41, 51).
Seminel teaches that an aircraft FADEC is capable of processing the necessary signals and data required to monitor blade fatigue life (para. 37, 38, 41).  Because Kendig teaches a generic processor for processing data regarding blade fatigue life, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kendig by using a FADEC as a processor as taught by Seminel as a combination of prior art elements to achieve the predictable result of using an existing aircraft component to perform the data processing (Seminel para. 37, 38, 41).
Regarding claims 10-12, Kendig as modified by Seminel teaches the system of claim 9 (see above), wherein :
the system comprises an aircraft having a plurality of sensors (Wendig 23) to detect different types of aircraft parameter data (Seminel para. 12) and communication circuits to feed the aircraft parameter data to the FADEC (Seminel Fig. 1) (claim 10),
wherein the aircraft data comprises one or more of: air speed, altitude; flap setting; aircraft altitude; pitch rate; roll rate; yaw rate; and propeller rotational speed (“speed” Seminel para. 12) (claim 11),
wherein the aircraft data further comprises engine data including one or more of: rotational speed, throttle setting, thrust, engine temperature shaft horsepower, torque (Kendig claim 8) and engine pressure ratio (claim 12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it deals with similar blade monitoring and data processing systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/               Examiner, Art Unit 3745                                                                                                                                                                                         
/KENNETH BOMBERG/               Supervisory Patent Examiner, Art Unit 3745